Citation Nr: 1644443	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major depression, prior to October 4, 2012.  

2.  Entitlement to a rating in excess of 10 percent for complex regional pain syndrome/reflex sympathetic dystrophy (RSD) of the left leg.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to October 4, 2012.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that service connection for depression was granted in a June 2009 rating decision, and the August 2009 rating decision reflects that the initial 30 percent evaluation assigned was increased to 50 percent.  In addition, a September 2014 rating decision reflects that the rating for depression was increased to 100 percent, effective October 4, 2012.  As the increase to 50 percent did not satisfy the appeal in full, the increased rating claim for depression, prior to October 4, 2012, remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the 100 percent rating assigned for depression renders moot the issue of entitlement to a TDIU, since October 4, 2012.  This is so also because the September 2014 rating decision reflects a grant of special monthly compensation based on the housebound rate in 38 U.S.C.A. § 1114(s) and 38 38 C.F.R. § 3.350(i), from October 4, 2012.  However, both the increased rating claim for depression and entitlement to a TDIU, prior to October 4, 2012, remain in appellate status.  

In addition, in an October 2011 submission, the Veteran withdrew the claims with respect to service connection for sleep apnea, a right foot disability, and entitlement to a compensable rating for bilateral pes planus.  An August 2016 submission reflects that the Veteran also withdrew the issue of entitlement to service connection for a right knee disability.  

In September 2015, the Veteran withdrew his request for a Travel Board hearing.  

In an August 2016 submission, the Veteran waived initial RO consideration of additional evidence submitted since the September 2014 supplemental statement of the case.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the major depression rating issue.  The issues pertaining to RSD of the left leg and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDING OF FACT

Prior to October 4, 2012, the Veteran's major depression and associated symptoms most nearly approximated occupational and social impairment with deficiencies in most areas; total occupational and social impairment was not shown.


CONCLUSION OF LAW

Prior to October 4, 2012, the criteria for entitlement to a disability rating of 70 percent, but no higher, for major depression, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102. 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Although the Board is remanding the other claims for additional development, remand is not necessary for the major depression claim decided herein as there is no reasonable possibility that further assistance would substantiate the claim beyond what is being granted.  See 38 C.F.R. § 3.159(d). 

Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Under Diagnostic Code 9434, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Analysis

The Veteran's depression has been assigned a 50 percent rating, prior to October 4, 2012, increased to 100 percent thereafter.  He maintains that his depression is worse than reflected in the 50 percent rating assigned, prior to October 4, 2012, and asserts that a 70 percent rating is warranted, prior to October 4, 2012, and, in an August 2016 submission, asserted that a 70 percent rating is warranted.  The Board has considered the Veteran's competent report of symptoms, to include depression, irritability, and difficulty with motivation, concentration and sleeping, all of which result in impairment in occupational and social functioning.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's depressive symptoms more nearly approximated the criteria for a 70 percent rating, throughout the appeal period, prior to October 4, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Of particular significance in this case, the list of symptoms under the relevant rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

Equally important, both a June 2003 psychological opinion from the service department (associated with the claims file in April 2009) and the March 2013 VA examination report note that the Veteran's pain disorder is associated with both psychological factors and a general medical condition.  A March 2013 VA examiner noted that the Veteran's depression was highly correlated to his pain such that treatments targeting depression, including 9 electroconvulsive therapy (ECT) treatments in 2012, without addressing pain, had been minimally to mildly effective (minimal, transient effects on depression), while treatments that successfully reduce his pain (cannabis) had an immediate impact on his mood/irritability.  Although the Veteran's service-connected complex regional pain syndrome/reflex sympathetic dystrophy of the left leg is separately rated as 10 percent disabling under Diagnostic Code 8520, that diagnostic code contemplates paralysis (complete/incomplete) of the sciatic nerve.  As such, resolving any doubt in the Veteran's favor, all relevant signs and symptoms associated with pain disorder will be attributed to the service-connected depressive disorder.  

The July 2009 psychiatric examination report reflects the Veteran's complaints of irritability, low frustration, tolerance, feelings of hopelessness, feelings of helplessness, passive suicidal ideation, loss of appetite, anxiety, and difficulty with concentration and focus.  The examiner determined that the Veteran's regular depression, sleep impairment, and passive suicidal ideation each had a moderate impact on occupational or social functioning.  In addition, panic attacks were determined to have a mild to moderate impact on occupational or social functioning, and memory impairment was noted to have a mild impact on occupational or social functioning.  

A December 2009 medical record (associated with the claims file in April 2010) reflects depression, thoughts of harming others, and suicidal thoughts.  In addition, records related to a disability determination, associated with the claims file in April 2010, note pain syndrome of the left leg, as well as an indifferent attitude without establishing eye contact.  Further, limitations due to deficiencies in judgment and insight, as well as depressive symptoms, were noted.  

VA inpatient treatment records in October 2012 reflect diagnoses to include major depressive disorder, anxiety disorder, not otherwise specified (NOS), complex regional pain syndrome, and a history of posttraumatic stress disorder (PTSD).  Psychiatric symptoms were reported to include sadness, guilt, and worthlessness, decreased concentration, insomnia, anhedonia, hopelessness, and weight loss, and noted to have become worse since about 2008 due to feelings of inadequacy in his role as a father.  

The 70 percent rating granted in this decision, during the appeal period prior to October 4, 2012, contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to depression and associated symptoms.  38 C.F.R. § 4.1.  Although a disability determination associated with the claims file in April 2010 notes that the Veteran was able perform activities of daily living, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes occupational and social impairment with deficiencies in the areas to include judgment, thinking, mood, and/or work.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met for depression and associated symptoms throughout the appeal period, prior to October 4, 2012.  

Although the Veteran's representative contended that a 70 percent rating is warranted, he did not expressly limit the appeal to that rating.  Thus, the Board will consider whether a 100 percent rating is warranted.

Although a higher 70 percent rating is warranted, prior to October 4, 2012, the Board finds that a rating in excess of 70 percent is not warranted at any time during the appeal, prior to October 4, 2012.  Comparing his reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or nearly manifest the criteria for a 100 percent disability rating due to depression and associated symptoms for any time during the appeal period, prior to October 4, 2012.  The Veteran's depression and associated symptoms did not result in total occupational and social impairment, prior to October 4, 2012, which is when it became factually ascertainable that there was an increase in disability to total impairment.  

The Board notes that Global Assessment of Functioning (GAF) scores have been assigned.  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluating psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date, as in this case.  79 Fed. Reg. 45093 (Aug. 4, 2014).

The July 2009 VA examination report reflects a GAF score of 58 indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  The examiner concluded that the Veteran's psychiatric symptoms resulted in reduced reliability and productivity, noting that the Veteran was capable of managing his finances.  

In addition, records related to a disability determination, associated with the claims file in April 2010, notes no severe memory or concentration problems, or history of hospitalization.  In addition, and although VA inpatient records in October 2012 reflect complaints of increasing suicidal ideation and worsening depression in September 2012, it was noted that at that time, the Veteran was unwilling to be admitted and did not meet the criteria for involuntary admission. 

The Board finds that considering all the evidence of record, lay and medical, and resolving all reasonable doubt in the Veteran's favor, a 70 percent rating for major depression and associated symptoms is warranted, prior to October 4, 2012.  However, the preponderance of the evidence is against a rating in excess of 70 percent, prior to October 4, 2012, and there is no further doubt to be resolved.  


ORDER

A 70 percent rating, but no higher, for major depression, prior to October 4, 2012, is granted, subject to the law and regulations governing payment of monetary benefits.  


REMAND

The Veteran seeks a higher rating for his service-connected RSD of the left leg.  In an August 2016 submission, the Veteran's representative contends that the RSD is worse than reflected in the 10 percent rating assigned, and has precluded substantially gainful employment throughout the appeal period.  

The Veteran was afforded a VA examination with respect to his left lower extremity disability in March 2013.  The report of examination notes that both a nerve conduction study and electromyography (EM) in October 2008 were normal.  The examiner reported that no definable nerve lesion was identified on nerve conduction study, noting that the Veteran was uncooperative and would not allow a complete medical examination to be performed based on complaints of pain.  The Board notes that a failure to cooperate is tantamount to a failure to report for a VA examination.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  On remand, the Veteran should be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Treatment records associated with the claims file in August 2016 include notations in July 2015 of muscle weakness of the left lower extremity and an abnormal walk.  In view of the Veteran's assertions and the evidence, the Board finds a new VA examination is warranted to determine the current severity of her service-connected RSD of the left lower extremity.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The claim for a TDIU, prior to October 4, 2012, is inextricably intertwined with the increased rating claim for RSD of the left lower extremity, and should not be decided until that issue has been resolved.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since August 2014.  

2.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the RSD of the left leg claim.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to the severity and all symptomatology caused by RSD of the left lower extremity.  The examiner should provide an opinion as to the effects of that symptomatology on the Veteran's social and occupational function and activities of daily life.

The examiner should also comment on the impact of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment for the time period prior to October 4, 2012.  

A rationale for all opinions expressed should be provided.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  If the Veteran does not attend the examination, associate the VA examination notification letter in the claims file.

4.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


